DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of copending Application No. 17/624,706 (herein after “App 706”). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Consider application claim 1, claim 1 of App 706 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and transmitting a bitstream including the encoded point cloud data.
Claim 1 of App 706 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 2, claim 1 of App 706 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and transmitting a bitstream including the encoded point cloud data.
Claim 1 of App 706 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 3, claim 2 of App 706 discloses the encoding the point cloud data includes: encoding the geometry information; and encoding the attribute information.
Claim 3 of App 706 discloses the encoding the attribute information includes: generating at least one LOD (Level of Detail) by partitioning the points; and generating a neighbor point set of points belonging to each LOD.
Claims 2 and 3 of App 706 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 7 recites the apparatus that implements the method in claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 8, claim 8 recites the apparatus that implements the method in claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 9, claim 9 recites the apparatus that implements the method in claim 3.  Thus, it is rejected for the same reasons.

Consider application claim 13, claim 7 of App 706 discloses a method of processing point cloud data, the method comprising: receiving a bitstream including point cloud data, wherein the point cloud data includes geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data.
Claim 7 of App 706 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 14, claim 7 of App 706 discloses a method of processing point cloud data, the method comprising: receiving a bitstream including point cloud data, wherein the point cloud data includes geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data.
Claim 7 of App 706 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, claim 8 of App 706 discloses the decoding the point cloud data includes: decoding the geometry information; and decoding the attribute information.
Claim 9 of App 706 discloses the decoding the attribute information includes: generating at least one LOD (Level of Detail) by partitioning the points; and generating a neighbor point set of points belonging to each LOD.
Claims 8 and 9 of App 706 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 19, claim 19 recites the apparatus that implements the method in claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 20, claim 20 recites the apparatus that implements the method in claim 14.  Thus, it is rejected for the same reasons.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of copending Application No. 17/624,706 (herein after “App 706”) in view of Zhang et al. (US 2020/0413096 A1).
Consider application claim 4, claims of App 706 discloses all the limitations in application claim 3 but does not explicitly discloses the point cloud data is represented based on a tree having one or more depths, wherein the depths correspond to layers, wherein a layer group including one or more layers is generated, wherein: the layer group includes a subgroup of point cloud data included in the one or more layers; the subgroup includes a bounding box corresponding to a region of the point cloud data; and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer.
Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers, wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 5, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 6, Zhang teaches the encoding of the point cloud data comprises: encoding the point cloud data based on a layer structure of a region of the point cloud data ([0062] – [0068]); wherein the transmitting of the bitstream comprises: transmitting point cloud data for one or more layers ([0062] – [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 10, claim 10 recites the apparatus that implements the method in claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 11 recites the apparatus that implements the method in claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 12, claim 12 recites the apparatus that implements the method in claim 6.  Thus, it is rejected for the same reasons.
Consider application claim 16, Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers ([0082] and Fig. 6), wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 17, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 18, Zhang teaches the receiving of the bitstream comprises: receive point cloud data for one or more layers, wherein the decoding of the point cloud data comprises: decoding the point cloud data based on a layer structure for a region of the point cloud data ([0069] – [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 and 31-32 of copending Application No. 17/615,336 (herein after “App 336”). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Consider application claim 1, claim 21 of App 336 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data, wherein the encoding the point cloud data includes: encoding the geometry information; and encoding the attribute information based on sampling process for LOD (Level of Detail) generation; and transmitting a bitstream including the encoded point cloud data, wherein the bitstream includes signaling information for the encoded point cloud data, the signaling information includes LOD generation information, the LOD generation information includes: first information representing whether a distance-based sampling for the LOD generation is applied or not and second information representing whether centroid distance sampling is applied for the LOD generation based on an octree-based sampling or not.
Claim 21 of App 336 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 2, claim 21 of App 336 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data, wherein the encoding the point cloud data includes: encoding the geometry information; and encoding the attribute information based on sampling process for LOD (Level of Detail) generation; and transmitting a bitstream including the encoded point cloud data, wherein the bitstream includes signaling information for the encoded point cloud data, the signaling information includes LOD generation information, the LOD generation information includes: first information representing whether a distance-based sampling for the LOD generation is applied or not and second information representing whether centroid distance sampling is applied for the LOD generation based on an octree-based sampling or not.
Claim 22 of App 336 discloses the geometry information is encoded based on an octree structure
Claims 21 and 22 of App 336 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 3, claim 21 of App 336 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data, wherein the encoding the point cloud data includes: encoding the geometry information; and encoding the attribute information based on sampling process for LOD (Level of Detail) generation; and transmitting a bitstream including the encoded point cloud data, wherein the bitstream includes signaling information for the encoded point cloud data, the signaling information includes LOD generation information, the LOD generation information includes: first information representing whether a distance-based sampling for the LOD generation is applied or not and second information representing whether centroid distance sampling is applied for the LOD generation based on an octree-based sampling or not.
Claim 21 of App 336 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 7 recites the apparatus that implements the method in claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 8, claim 8 recites the apparatus that implements the method in claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 9, claim 9 recites the apparatus that implements the method in claim 3.  Thus, it is rejected for the same reasons.

Consider application claim 13, claim 31 of App 336 discloses a method of processing point cloud data, the method comprising: receiving a bitstream including point cloud data, wherein the point cloud data includes geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data, wherein the decoding the point cloud data includes: decoding the geometry information; and decoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the bitstream includes signaling information for the point cloud data, the signaling information includes LOD generation information, the LOD generation information includes: first information representing whether a distance-based sampling for the LOD generation is applied or not, and second information representing whether centroid distance sampling is applied for the LOD generation based on an octree-based sampling or not.
Claim 31 of App 336 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 14, claim 31 of App 336 discloses a method of processing point cloud data, the method comprising: receiving a bitstream including point cloud data, wherein the point cloud data includes geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data, wherein the decoding the point cloud data includes: decoding the geometry information; and decoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the bitstream includes signaling information for the point cloud data, the signaling information includes LOD generation information, the LOD generation information includes: first information representing whether a distance-based sampling for the LOD generation is applied or not, and second information representing whether centroid distance sampling is applied for the LOD generation based on an octree-based sampling or not.
Claim 32 of App 336 discloses the geometry information is encoded based on an octree structure.
Claims 31 and 32 of App 336 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, claim 31 of App 336 discloses a method of processing point cloud data, the method comprising: receiving a bitstream including point cloud data, wherein the point cloud data includes geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data, wherein the decoding the point cloud data includes: decoding the geometry information; and decoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the bitstream includes signaling information for the point cloud data, the signaling information includes LOD generation information, the LOD generation information includes: first information representing whether a distance-based sampling for the LOD generation is applied or not, and second information representing whether centroid distance sampling is applied for the LOD generation based on an octree-based sampling or not.
Claim 31 of App 336 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Claims 8 and 9 of App 706 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 19, claim 19 recites the apparatus that implements the method in claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 20, claim 20 recites the apparatus that implements the method in claim 14.  Thus, it is rejected for the same reasons.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 and 31-32 of copending Application No. 17/615,336 (herein after “App 336”) in view of Zhang et al. (US 2020/0413096 A1).
Consider application claim 4, claims of App 336 discloses all the limitations in application claim 3 but does not explicitly discloses the point cloud data is represented based on a tree having one or more depths, wherein the depths correspond to layers, wherein a layer group including one or more layers is generated, wherein: the layer group includes a subgroup of point cloud data included in the one or more layers; the subgroup includes a bounding box corresponding to a region of the point cloud data; and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer.
Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers, wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 5, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 6, Zhang teaches the encoding of the point cloud data comprises: encoding the point cloud data based on a layer structure of a region of the point cloud data ([0062] – [0068]); wherein the transmitting of the bitstream comprises: transmitting point cloud data for one or more layers ([0062] – [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 10, claim 10 recites the apparatus that implements the method in claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 11 recites the apparatus that implements the method in claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 12, claim 12 recites the apparatus that implements the method in claim 6.  Thus, it is rejected for the same reasons.
Consider application claim 16, Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers ([0082] and Fig. 6), wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 17, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 18, Zhang teaches the receiving of the bitstream comprises: receive point cloud data for one or more layers, wherein the decoding of the point cloud data comprises: decoding the point cloud data based on a layer structure for a region of the point cloud data ([0069] – [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of copending Application No. 17/610,072 (herein after “App 072”). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Consider application claim 1, claim 1 of App 072 discloses a method for processing point cloud data, the method comprising: encoding point cloud data including geometry information and attribute information, wherein the geometry information indicates positions of points of the point cloud data and the attribute information indicates attributes of the points of the point cloud data; and transmitting a bitstream including the encoded point cloud data.
Claim 1 of App 072 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 2, claim 1 of App 072 discloses a method for processing point cloud data, the method comprising: encoding point cloud data including geometry information and attribute information, wherein the geometry information indicates positions of points of the point cloud data and the attribute information indicates attributes of the points of the point cloud data; and transmitting a bitstream including the encoded point cloud data.
Claim 1 of App 072 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 3, claim 2 of App 072 discloses the encoding of the point cloud data comprises: encoding the geometry information; and encoding the attribute information
Claim 3 of App 072discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 7 recites the apparatus that implements the method in claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 8, claim 8 recites the apparatus that implements the method in claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 9, claim 9 recites the apparatus that implements the method in claim 3.  Thus, it is rejected for the same reasons.
Consider application claim 13, claim 11 of App 072 discloses a method for processing point cloud data, the method comprising: receiving a bitstream including point cloud data; and decoding the point cloud data; wherein the point cloud data includes geometry information and attribute information, wherein the geometry information indicates positions of points of the point cloud data and the attribute information indicates one or more attributes of the points of the point cloud data.
Claim 11 of App 072 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 14, claim 11 of App 072 discloses a method for processing point cloud data, the method comprising: receiving a bitstream including point cloud data; and decoding the point cloud data; wherein the point cloud data includes geometry information and attribute information, wherein the geometry information indicates positions of points of the point cloud data and the attribute information indicates one or more attributes of the points of the point cloud data.
Claim 11 of App 072 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, claim 12 of App 072 discloses decoding the point cloud data comprises: decoding the geometry information; and decoding the attribute information.
Claim 12 of App 072 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 19, claim 19 recites the apparatus that implements the method in claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 20, claim 20 recites the apparatus that implements the method in claim 14.  Thus, it is rejected for the same reasons.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of copending Application No. 17/610,072 (herein after “App 072”) in view of Zhang et al. (US 2020/0413096 A1).
Consider application claim 4, claims of App 336 discloses all the limitations in application claim 3 but does not explicitly discloses the point cloud data is represented based on a tree having one or more depths, wherein the depths correspond to layers, wherein a layer group including one or more layers is generated, wherein: the layer group includes a subgroup of point cloud data included in the one or more layers; the subgroup includes a bounding box corresponding to a region of the point cloud data; and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer.
Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers, wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 5, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 6, Zhang teaches the encoding of the point cloud data comprises: encoding the point cloud data based on a layer structure of a region of the point cloud data ([0062] – [0068]); wherein the transmitting of the bitstream comprises: transmitting point cloud data for one or more layers ([0062] – [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 10, claim 10 recites the apparatus that implements the method in claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 11 recites the apparatus that implements the method in claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 12, claim 12 recites the apparatus that implements the method in claim 6.  Thus, it is rejected for the same reasons.
Consider application claim 16, Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers ([0082] and Fig. 6), wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 17, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 18, Zhang teaches the receiving of the bitstream comprises: receive point cloud data for one or more layers, wherein the decoding of the point cloud data comprises: decoding the point cloud data based on a layer structure for a region of the point cloud data ([0069] – [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/435,646 (herein after “App 646”). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Consider application claim 1, claim 1 of App 646 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data, wherein the encoding the point cloud data includes: encoding the geometry information; and encoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the sampling process includes distance-based sampling process, morton-order based sampling process and octree-based sampling process; and transmitting a bitstream including the encoded point cloud data, wherein the bitsream includes LOD generation information, the LOD generation information includes information representing whether centroid distance sampling is applied for generating the LOD based on an octree of the encoded geometry information.
Claim 1 of App 646 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 2, claim 1 of App 646 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data, wherein the encoding the point cloud data includes: encoding the geometry information; and encoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the sampling process includes distance-based sampling process, morton-order based sampling process and octree-based sampling process; and transmitting a bitstream including the encoded point cloud data, wherein the bitsream includes LOD generation information, the LOD generation information includes information representing whether centroid distance sampling is applied for generating the LOD based on an octree of the encoded geometry information.
Claim 1 of App 646 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 3, claim 1 of App 646 discloses a method for processing point cloud data, the method comprising: encoding the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data, wherein the encoding the point cloud data includes: encoding the geometry information; and encoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the sampling process includes distance-based sampling process, morton-order based sampling process and octree-based sampling process; and transmitting a bitstream including the encoded point cloud data, wherein the bitsream includes LOD generation information, the LOD generation information includes information representing whether centroid distance sampling is applied for generating the LOD based on an octree of the encoded geometry information.
Claim 1 of App 646 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 7 recites the apparatus that implements the method in claim 1.  Thus, it is rejected for the same reasons.
Consider application claim 8, claim 8 recites the apparatus that implements the method in claim 2.  Thus, it is rejected for the same reasons.
Consider application claim 9, claim 9 recites the apparatus that implements the method in claim 3.  Thus, it is rejected for the same reasons.

Consider application claim 13, claim 6 of App 646 discloses a method for processing point cloud data, the method comprising: receiving a bitstream including the point cloud data, the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data, wherein the decoding the point cloud data includes: decoding the geometry information; and decoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the sampling process includes distance-based sampling process, morton-order based sampling process and octree-based sampling process, wherein the bitstream includes LOD generation information, the LOD generation information includes information representing whether centroid distance sampling is applied for generating the LOD based on an octree of the encoded geometry information.
Claim 6 of App 646 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 14, claim 6 of App 646 discloses a method for processing point cloud data, the method comprising: receiving a bitstream including the point cloud data, the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data, wherein the decoding the point cloud data includes: decoding the geometry information; and decoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the sampling process includes distance-based sampling process, morton-order based sampling process and octree-based sampling process, wherein the bitstream includes LOD generation information, the LOD generation information includes information representing whether centroid distance sampling is applied for generating the LOD based on an octree of the encoded geometry information.
Claim 6 of App 646 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, claim 6 of App 646 discloses a method for processing point cloud data, the method comprising: receiving a bitstream including the point cloud data, the point cloud data including geometry information and attribute information, wherein the geometry information represents positions of points of the point cloud data and the attribute information represents attributes of the points of the point cloud data; and decoding the point cloud data, wherein the decoding the point cloud data includes: decoding the geometry information; and decoding the attribute information based on sampling process for LOD (Level of Detail) generation, wherein the sampling process includes distance-based sampling process, morton-order based sampling process and octree-based sampling process, wherein the bitstream includes LOD generation information, the LOD generation information includes information representing whether centroid distance sampling is applied for generating the LOD based on an octree of the encoded geometry information.
Claim 6 of App 646 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 19, claim 19 recites the apparatus that implements the method in claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 20, claim 20 recites the apparatus that implements the method in claim 14.  Thus, it is rejected for the same reasons.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/435,646 (herein after “App 646”) in view of Zhang et al. (US 2020/0413096 A1).
Consider application claim 4, claims of App 336 discloses all the limitations in application claim 3 but does not explicitly discloses the point cloud data is represented based on a tree having one or more depths, wherein the depths correspond to layers, wherein a layer group including one or more layers is generated, wherein: the layer group includes a subgroup of point cloud data included in the one or more layers; the subgroup includes a bounding box corresponding to a region of the point cloud data; and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer.
Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers, wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 5, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 6, Zhang teaches the encoding of the point cloud data comprises: encoding the point cloud data based on a layer structure of a region of the point cloud data ([0062] – [0068]); wherein the transmitting of the bitstream comprises: transmitting point cloud data for one or more layers ([0062] – [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 10, claim 10 recites the apparatus that implements the method in claim 4.  Thus, it is rejected for the same reasons.
Consider application claim 11, claim 11 recites the apparatus that implements the method in claim 5.  Thus, it is rejected for the same reasons.
Consider application claim 12, claim 12 recites the apparatus that implements the method in claim 6.  Thus, it is rejected for the same reasons.
Consider application claim 16, Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers ([0082] and Fig. 6), wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 17, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
Consider application claim 18, Zhang teaches the receiving of the bitstream comprises: receive point cloud data for one or more layers, wherein the decoding of the point cloud data comprises: decoding the point cloud data based on a layer structure for a region of the point cloud data ([0069] – [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of representing the point cloud data based on a tree having one or more depths because such incorporation would efficiently represent the data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2020/0413096 A1).
Consider claim 1, Zhang teaches a method of transmitting point cloud data, the method comprising: encoding point cloud data ([0062] – [0068]); and transmitting a bitstream including the point cloud data ([0068]).
Consider claim 2, Zhang teaches the encoding of the point cloud data comprises: encoding the point cloud data based on one or more regions ([0044], [0062] – [0068]).
Consider claim 3, Zhang teaches the encoding of the point cloud data comprises: encoding geometry data of the point cloud data ([0040], [0043] – [0044], [0076] – [0079], [0222], [0231]); and encoding attribute data of the point cloud data, wherein the point cloud data is represented based on a layer structure ([0040], [0048], [0052] – [0054]).
Consider claim 4, Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers, wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
Consider claim 5, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Consider claim 6, Zhang teaches the encoding of the point cloud data comprises: encoding the point cloud data based on a layer structure of a region of the point cloud data ([0062] – [0068]); wherein the transmitting of the bitstream comprises: transmitting point cloud data for one or more layers ([0062] – [0068]).
Consider claim 7, claim 7 recites the apparatus that implements the method in claim 1.  Thus, it is rejected for the same reasons.
Consider claim 8, claim 8 recites the apparatus that implements the method in claim 2.  Thus, it is rejected for the same reasons.
Consider claim 9, claim 9 recites the apparatus that implements the method in claim 3.  Thus, it is rejected for the same reasons.
Consider claim 10, claim 10 recites the apparatus that implements the method in claim 4.  Thus, it is rejected for the same reasons.
Consider claim 11, claim 11 recites the apparatus that implements the method in claim 5.  Thus, it is rejected for the same reasons.
Consider claim 12, claim 12 recites the apparatus that implements the method in claim 6.  Thus, it is rejected for the same reasons.
Consider claim 13, Zhang teaches a method of receiving point cloud data, the method comprising: receiving a bitstream including point cloud data ([0069] – [0072]); and decoding the point cloud data ([0069] – [0072]).
Consider claim 14, Zhang teaches the decoding of the point cloud data comprises: decoding the point cloud data based on one or more regions ([0069] – [0072]).
Consider claim 15, Zhang teaches the decoding of the point cloud data comprises: decoding geometry data of the point cloud data ([0069] – [0072], [0076] – [0079], [0222], [0231]); and decoding attribute data of the point cloud data ([0069] – [0072]); wherein the point cloud data is represented based on a layer structure ([0069] – [0072]).
Consider claim 16, Zhang teaches the point cloud data is represented based on a tree having one or more depths ([0082] and Fig. 6), wherein the depths correspond to layers ([0082] and Fig. 6), wherein a layer group including one or more layers is generated ([0082] and Fig. 6), wherein: the layer group includes a subgroup of point cloud data included in the one or more layers ([0082] and Fig. 6); the subgroup includes a bounding box corresponding to a region of the point cloud data ([0044], [0082], Fig. 1, and Fig. 6); and a bounding box for a subgroup corresponding to a lower layer belongs to a bounding box for a subgroup corresponding to an upper layer ([0044], [0082], Fig. 1, and Fig. 6).
Consider claim 17, Zhang teaches the bitstream includes information about a bounding box of a subgroup of a layer group for the point cloud data ([0079] – [0080], [0103] – [0104], [0106] – [0110], [0292] – [0296]), wherein the bitstream includes information about a child subgroup of the subgroup of the layer group ([0080] – [0082], [0096] – [0101]).
Consider claim 18, Zhang teaches the receiving of the bitstream comprises: receive point cloud data for one or more layers, wherein the decoding of the point cloud data comprises: decoding the point cloud data based on a layer structure for a region of the point cloud data ([0069] – [0072]).
Consider claim 19, claim 19 recites the apparatus that implements the method in claim 13.  Thus, it is rejected for the same reasons.
Consider claim 20, claim 20 recites the apparatus that implements the method in claim 14.  Thus, it is rejected for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486